Exhibit 99.1 May 16, 2011 For 6:00 am ET Release Contacts: Shareholders’/Analysts’ Inquiries: Media Inquiries: Tiffany Mason Chris Ahearn 704-758-2033 704-758-2304 LOWE’S REPORTS FIRST QUARTER SALES AND EARNINGS RESULTS MOORESVILLE, N.C.– Lowe’s Companies, Inc. (NYSE: LOW), the world’s second largest home improvement retailer, today reported net earnings of $461 million for the quarter ended April 29, 2011, a 5.7 percent decrease from the same period a year ago.Diluted earnings per share of $0.34 were flat compared to the first quarter of 2010. Sales for the quarter decreased 1.6 percent to $12.2 billion from $12.4 billion in the first quarter of 2010.Comparable store sales for the first quarter decreased 3.3 percent. “We delivered earnings per share within our guidance for the quarter, despite lower than expected sales,” commented Robert A. Niblock, Lowe’s chairman and CEO. “During the quarter, we faced ongoing economic pressures, unfavorable weather conditions and tough comparisons to last year’s government stimulus programs. While we are focused on competing effectively in the current environment, we are also working diligently on our commitment to deliver better customer experiences. We are building momentum in 2011 behind our transformation from a home improvement retailer to a home improvement company.” During the quarter, Lowe’s opened four stores, including one relocation, and closed one store that was damaged by a tornado.As of April 29, 2011, Lowe’s operated 1,751 stores in the United States, Canada and Mexico representing 197.3 million square feet of retail selling space, a 1.6 percent increase over last year. A conference call to discuss first quarter 2011 operating results is scheduled for today (Monday, May 16) at 9:00 am ET.The conference call will be available through a webcast and can be accessed by visiting Lowe’s website at www.Lowes.com/investor and clicking on Lowe’s First Quarter 2011 Earnings Conference Call Webcast.A replay of the call will be archived on Lowes.com until August 14, 2011. Lowe’s Business Outlook Second Quarter 2011 (comparisons to second quarter 2010) · Total sales are expected to increase approximately 4 percent · The company expects comparable store sales to increase approximately 2 percent · The company expects square footage growth of approximately 1.5 percent · Earnings before interest and taxes as a percentage of sales (operating margin) are expected to increase 20 to 30 basis points · Depreciation expense is expected to be approximately $370 million · Diluted earnings per share of $0.65 to $0.69 are expected · Lowe’s second quarter ends on July 29, 2011 with operating results to be publicly released on Monday, August 15, 2011 Fiscal Year 2011 – a 53-week Year (comparisons to fiscal year 2010 – a 52-week year) · Total sales are expected to increase approximately 4 percent, including the 53rd week · The 53rd week is expected to increase total sales by approximately 1.4 percent · The company expects comparable store sales to increase 0 to 1 percent · The company expects to open approximately 25 stores in 2011 reflecting total square footage growth of approximately 1.3 percent · Earnings before interest and taxes as a percentage of sales (operating margin) are expected to increase approximately 10 basis points · Depreciation expense is expected to be approximately $1.47 billion · Diluted earnings per share of $1.56 to $1.64 are expected for the fiscal year ending February 3, 2012 Disclosure Regarding Forward-Looking Statements This news release includes "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995 (the "Act"). Statements of the company's expectations for sales growth, comparable store sales, earnings and performance, capital expenditures, store openings, the housing market, the home improvement industry, demand for services, share repurchases and any statement of an assumption underlying any of the foregoing, constitute "forward-looking statements" under the Act.Although the company believes that the expectations, opinions, projections, and comments reflected in its forward-looking statements are reasonable, it can give no assurance that such statements will prove to be correct. A wide variety of potential risks, uncertainties, and other factors could materially affect our ability to achieve the results expressed or implied by our forward-looking statements including, but not limited to, changes in general economic conditions, such as continued high rates of unemployment, interest rate and currency fluctuations, higher fuel and other energy costs, slower growth in personal income, changes in consumer spending, the availability and increasing regulation of consumer credit and of mortgage financing, inflation or deflation of commodity prices and other factors which can negatively affect our customers, as well as our ability to: (i) respond to adverse trends in the housing industry, such as the psychological effects of falling home prices and in the level of repairs, remodeling, and additions to existing homes, as well as a general reduction in commercial building activity; (ii) maintain critical information systems; (iii) ensure that customer facing technology systems perform efficiently and reliably; (iv) secure or develop and implement sufficiently robust new technologies to deliver business process solutions in an efficient manner; (v) attract, train, and retain highly-qualified associates who can respond to and embrace changes in our business model; (vi) respond to fluctuations in the prices and availability of services, supplies, and products; (vii) respond to the growth and impact of competition; (viii) differentiate ourselves from competitors based upon our relationships with suppliers of brand name products; (ix) address changes in existing or new laws or regulations that affect consumer credit, employment/labor, trade, product safety, transportation/logistics, energy costs, health care, tax or environmental issues; (x) respond to disruption of the domestic or international supply chain caused by transportation disruption, vendor disagreements, vendor failures, host country instability, trade tariffs, or international terrorism; (xi) adequately protect sensitive customer, employee or vendor information; (xii) respond to the unique challenges associated with international expansion, and (xiii) prevent material product liability associated with manufacturing or packaging defects. In addition, we could experience additional impairment losses if the actual results of our operating stores are not consistent with the assumptions and judgments we have made in estimating future cash flows and determining asset fair values. For more information about these and other risks and uncertainties that we are exposed to, you should read the "Risk Factors" and "Critical Accounting Policies and Estimates" included in our Annual Report on Form 10-K to the United States Securities and Exchange Commission (the “SEC”) and the description of material changes, if any, therein included in our Quarterly Reports on Form 10-Q. The forward-looking statements contained in this news release are based upon data available as of the date of this release or other specified date and speak only as of such date.All subsequent written and oral forward-looking statements attributable to us or any person acting on our behalf about any of the matters covered in this release are qualified by these cautionary statements and in the “Risk Factors” included in our Annual Report on Form 10-K to the SEC and the description of material changes, if any, therein included in our Quarterly Reports on Form 10-Q.We expressly disclaim any obligation to update or revise any forward-looking statement, whether as a result of new information, change in circumstances, future events, or otherwise. With fiscal year 2010 sales of $48.8 billion, Lowe's Companies, Inc. is a FORTUNE® 50 company that serves approximately 15 million customers a week at more than 1,750 home improvement stores in the United States, Canada and Mexico. Founded in 1946 and based in Mooresville, N.C., Lowe's is the second-largest home improvement retailer in the world. For more information, visit Lowes.com. ### Lowe's Companies, Inc. Consolidated Statements of Current and Retained Earnings (Unaudited) In Millions, Except Per Share Data Three Months Ended April 29, 2011 April 30, 2010 Current Earnings Amount Percent Amount Percent Net sales $ $ Cost of sales Gross margin Expenses: Selling, general and administrative Depreciation Interest - net 88 82 Total expenses Pre-tax earnings Income tax provision Net earnings $ $ Weighted average common shares outstanding - basic Basic earnings per common share (1) $ $ Weighted average common shares outstanding - diluted Diluted earnings per common share (1) $ $ Cash dividends per share $ $ Retained Earnings Balance at beginning of period $ $ Net earnings Cash dividends ) ) Share repurchases ) ) Balance at end of period $ $ (1)Under the two-class method, earnings per share is calculated using net earnings allocable to common shares, which is derived by reducing net earnings by the earnings allocable to participating securities. Net earnings allocable to common shares used in the basic and diluted earnings per share calculation were $458 million for the three months ended April 29, 2011 and $485 million for the three months ended April 30, 2010. Lowe's Companies, Inc. Consolidated Balance Sheets In Millions, Except Par Value Data (Unaudited) (Unaudited) April 29, 2011 April 30, 2010 January 28, 2011 Assets Current assets: Cash and cash equivalents $ $ $ Short-term investments Merchandise inventory - net Deferred income taxes - net Other current assets Total current assets Property, less accumulated depreciation Long-term investments Other assets Total assets $ $ $ Liabilities and Shareholders' Equity Current liabilities: Current maturities of long-term debt $
